DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 and 04/16/2021 are being considered by the examiner.

Allowable Subject Matter
The following is an examiner' s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
wherein each ESD protection circuit of the plurality of ESD protection circuits is surrounded by a plurality of adjacent pixels among the plurality of pixels
In combination with all other claim limitations. 

One prior art, Lee et al. (US 20150092128 A1) teaches electrostatic discharge (ESD) circuits disposed at a central portion of a liquid crystal display panel area. The ESD circuits are disposed in a vertically separated structure between an upper sub-pixel group SPUG and a lower sub-pixel group SPLG.

    PNG
    media_image1.png
    477
    449
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    476
    472
    media_image2.png
    Greyscale


Another prior art, Huang et al. (US 20140361301 A1) teaches a liquid crystal panel in which at least a portion of peripheral electrostatic discharge (ESD) protection circuits protection circuits are located on the display region.

    PNG
    media_image3.png
    419
    396
    media_image3.png
    Greyscale

 An anode and an organic compound layer of the OLED is patterned such that a pixel circuit unit PIX and the electrostatic discharge protection element ESD are covered by the anode and the organic compound layer formed on the pixel circuit unit and the electrostatic discharge protection element ESD.
An additional prior art, Hsiao (US 20200090578 A1), teaches a micro-light emitting display device that includes an electrostatic discharge device arranged/located inside an area of a digital pixel cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/13/21